COURT OF APPEALS OF VIRGINIA


            Present: Judges Beales, Malveaux and Senior Judge Clements
PUBLISHED


            Argued by teleconference


            SHAKA MARKEL LONG
                                                                                   OPINION BY
            v.      Record No. 1971-19-1                                    JUDGE RANDOLPH A. BEALES
                                                                                JANUARY 26, 2021
            COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF YORK COUNTY
                                              Richard H. Rizk, Judge

                            Michael A. Hyman (Collins & Hyman, on brief), for appellant.

                            Victoria Johnson, Assistant Attorney General (Mark R. Herring,
                            Attorney General, on brief), for appellee.


                    Appellant Shaka Markel Long was convicted in the Circuit Court of York County of

            transporting a Schedule I/II controlled substance into the Commonwealth, possession with intent to

            distribute a Schedule I/II controlled substance, possession with intent to distribute marijuana, and

            conspiracy to distribute a Schedule I/II controlled substance. Long was convicted upon a

            conditional guilty plea that preserved his right to appeal the circuit court’s denial of his motion to

            suppress. In this appeal, he argues that the circuit court erred in allowing testimony to be admitted

            at the suppression hearing regarding information “obtained from informants over the defense’s

            objection.” Furthermore, he argues that the circuit court “erred in overruling and denying

            Appellant’s Motion to Suppress.”

                                                       I. BACKGROUND

                    “In accordance with established principles of appellate review, we view the ‘evidence in the

            light most favorable to the Commonwealth, as we must since it was the prevailing party in the trial

            court.’” Bryant v. Commonwealth, 72 Va. App. 179, 182 (2020) (quoting Riner v. Commonwealth,
268 Va. 296, 330 (2004)). As we must for the same reason, “[w]e also accord the Commonwealth

the benefit of all inferences fairly deducible from the evidence.” Id. (quoting Riner, 268 Va. at

303).

        At the hearing on Long’s motion to suppress, Investigator Josh Drury of the James City

County Police Department testified that he worked on a regional drug task force assigned to

investigate street-level and high-profile drug cases in the greater Williamsburg area. Investigator

Drury said that the task force routinely utilized undercover operations and confidential informants

who would provide information helpful to the task force’s investigations. He stated that

approximately “a month or so” before the events giving rise to this appeal, he began communicating

with C.E., a confidential informant who was concerned about her daughter’s involvement with

drugs and her daughter’s dealings with a woman named Lauren Jarrell. Investigator Drury testified

that he learned from C.E. that C.E.’s daughter had overdosed in the past and sought treatment, but

upon her release from rehabilitation, she came back in contact with Jarrell and began using drugs

again. Investigator Drury stated that he was familiar with Jarrell, who had been listed as an

“involved other or a witness” in multiple overdose cases around James City County. Investigator

Drury testified that he was aware of Jarrell’s involvement in these cases and that the overdoses

occurred at several different motels around the area. In addition, Investigator Drury said that he had

conducted several arrest operations and “post-arrest debriefs” during which numerous targets of the

task force’s investigations provided information on Jarrell.

        C.E. informed Investigator Drury that C.E. and her daughter shared a vehicle, a gray Honda

Civic, and that both of their names were on the registration for the Honda Civic. According to C.E.,

the two specifically discussed that they would not let other people drive the vehicle, and C.E. was

concerned that her daughter was allowing Jarrell to use the vehicle for the purpose of conducting

drug transactions. Based on her suspicions, C.E. purchased a GPS tracking device and installed it in

                                                 -2-
the Honda Civic in order to monitor its location. She would regularly text or call Investigator Drury

with information about the location of the vehicle, which information Drury corroborated by

reviewing highway toll records and toll video footage. In addition, Investigator Drury verified the

license plate number of the vehicle through the Virginia Department of Motor Vehicles (DMV).

       On February 8, 2018, around 9:30 p.m., Investigator Drury was off duty and at home when

he received a call from C.E. She explained that her daughter had been arrested earlier that day and

was in jail but that the GPS tracker showed that the Honda Civic was still moving around

Williamsburg. C.E. told Investigator Drury that she wanted her vehicle back. She tracked the

location of the vehicle using the GPS device that she had installed on it and informed Investigator

Drury that the vehicle had stopped moving and was stationary at the Travel Lodge on Bypass Road

in York County. Investigator Drury testified that, in his role as a member of the drug task force,

he had visited the Travel Lodge roughly “[t]hirty or more times” to conduct “post-arrest

debriefs” in cases involving drug transactions that took place at the Travel Lodge. Investigator

Drury then drove to the Travel Lodge and arrived there approximately forty-five minutes after he

received the call from C.E. Upon entering the parking lot, Drury saw a gray Honda Civic. The

license plate of the Honda Civic matched the license plate that Investigator Drury had previously

verified through DMV.

       As he drove past it in his unmarked car, Investigator Drury said that he noticed that the

driver’s seat of the Honda Civic was empty, although there was a woman seated in the passenger’s

seat. Next to the Honda Civic, Investigator Drury observed a black Dodge Durango with North

Carolina license plates. There were two people in the Durango – one in the driver’s seat and one in

the passenger’s seat. Investigator Drury testified that Long was seated in the driver’s seat, “and then




                                                 -3-
who I suspected to be Lauren Jarrell[,] based on DMV photos and Lin[x]1 photos[,] seated in the

passenger’s seat of that Durango.”

        Investigator Drury said he then proceeded farther into the parking lot and parked his vehicle

so that he could continue his surveillance. From his position of surveillance, he observed Long and

Jarrell sitting in the vehicle talking to each other, with neither party exiting the vehicle or going

inside the Travel Lodge. Because he was off duty, in plain clothes, and in an unmarked vehicle,

Investigator Drury did not intend to engage the parties directly. Instead, he testified that he “wanted

to just stay off to the side covertly to observe in the event that [he] needed to continue surveillance

or tail the vehicles to another location.” Consequently, he placed a call to the York County Sheriff’s

Office dispatch “and asked them to just stop out with the suspicious occupied vehicle in the parking

lot.” 2 Investigator Drury “didn’t really give the dispatcher a whole lot of information as to [the]

case” or as to the details of the investigation, but informed the dispatcher that he was off duty, on

the scene, and maintaining surveillance.

        Deputy Wesley Simms of the York County Sheriff’s Office was dispatched to the Travel

Lodge in response to the call from Investigator Drury. Deputy Simms testified that, when he

arrived at the Travel Lodge, he saw the Honda Civic and Dodge Durango. He stated that he parked

approximately two vehicles away from the Durango and activated the emergency lights on his

police cruiser. After turning on his emergency lights, Deputy Simms said that he approached the

passenger’s side of the Durango and made contact with Jarrell, who was still seated in the


        1
         “LInX” refers to the “Law Enforcement Information Exchange,” an “information
sharing system and analytical data warehouse containing information from participating state and
local law enforcement agencies located within the [] regional LInX system.” See
https://www.linxnc.us/Linx/WebHelp/Overview.htm (last visited Jan. 22, 2021).
        2
         When asked at the suppression hearing what he meant by the phrase “stop out,”
Investigator Drury testified, “Well, in my mind – I don’t know that I rela[ye]d this to dispatch
thoroughly, but in my mind, I wanted them to make consensual contact with the suspicious
occupied vehicle in the parking lot.”
                                               -4-
passenger’s seat. Ultimately, the stop led Deputy Simms to discover physical evidence that caused

Long to be charged with transporting a Schedule I/II controlled substance into the Commonwealth,

possession with intent to distribute a Schedule I/II controlled substance, possession with intent to

distribute marijuana, and conspiracy to distribute a Schedule I/II controlled substance.

       Long moved to suppress the evidence obtained by Deputy Simms, arguing that Deputy

Simms’s stop of the Durango violated the Fourth Amendment. At the suppression hearing, the

Commonwealth elicited testimony from Investigator Drury to explain the basis for his call to the

York County Sheriff’s Office dispatch asking for someone to “stop out with the suspicious occupied

vehicle in the parking lot.” When Investigator Drury began explaining the statements C.E. made to

Drury prior to and during the phone call on February 8, Long objected “on foundation grounds,”

arguing that the Commonwealth had not established “where this information is coming from and if

it’s reliable.” The trial judge asked, “So your objection is hearsay for the purposes of reliability

and what this officer does next?” Long replied that “[i]t was a foundation objection” because “I

don’t know where that information is coming from and if it’s a reliable source that provided that

information or if it’s just hearsay here on the streets.” The Commonwealth responded that C.E.’s

statements were reliable because Investigator Drury corroborated the information that C.E.

provided. Furthermore, the Commonwealth maintained that the statements were not offered for

their truth, but instead were offered to show the effect the statements had on Investigator Drury and

to explain his actions in driving to the motel and then requesting a “stop out.” The trial court

overruled the objection.

       In his closing argument, Long urged the trial court to grant his motion to suppress on the

ground that Investigator Drury lacked a reasonable, articulable suspicion to conduct an investigatory

stop. Specifically, Long claimed that Investigator Drury acted upon a mere hunch of criminal

activity and that his call to dispatch was unsupported by a reasonable suspicion that the occupants of

                                                 -5-
the Durango were engaged in any criminal activity. He also argued that, even assuming

Investigator Drury had a reasonable, articulable suspicion of criminal activity, Drury’s knowledge

could not be imputed to Deputy Simms under the “collective knowledge” doctrine. Long claimed

that the collective knowledge doctrine did not permit the trial court to impute Investigator Drury’s

knowledge to Deputy Simms because Investigator Drury did not sufficiently communicate the facts

he relied upon in requesting a “stop out.” In addition, Long asserted that the collective knowledge

doctrine could not be used to justify the stop because Deputy Simms exceeded the scope of the

instructions given to him by Investigator Drury. He argued that Investigator Drury intended for the

responding officer to initiate a consensual encounter because he was “not saying go stop them,” but

rather “[j]ust go up consensually and see what they’re doing,” so the trial court could not use the

collective knowledge doctrine to justify an action beyond the scope of Investigator Drury’s

instructions and “make it bigger than what it is.” The trial court rejected these arguments and

denied the motion to suppress. Long subsequently entered into a conditional guilty plea, which

preserved his right to appeal the denial of his motion to suppress. This appeal followed.

                                              II. ANALYSIS

                   A. Investigator Drury’s Testimony at the Suppression Hearing

        In his first assignment of error, Long argues that the trial court “erred in allowing

Investigator Drury to testify about information he obtained from informants over the defense’s

objection.” Specifically, he contends that the trial court erred in allowing Investigator Drury to

testify about the statements C.E. made to him prior to and during the phone call on the evening of

February 8, 2018. In his brief to this Court, citing Giles v. Commonwealth, 32 Va. App. 519

(2000), Long argues that “[t]o provide reasonable suspicion, either the informant or the information

given must exhibit ‘sufficient indicia of reliability.’” He claims that in this case, “there is




                                                   -6-
insufficient independent corroboration of the information provided by the informant,” and,

therefore, “the information is unreliable and should have been deemed inadmissible.”

        Long’s argument that the information obtained from C.E. should have been deemed

inadmissible because it was unreliable is based on a flawed premise. In Giles, this Court addressed

the question of whether an informant’s tip could provide sufficient evidence of a reasonable,

articulable suspicion to justify an investigatory stop. Giles, 32 Va. App. at 523. The Court

concluded that “[t]o provide reasonable suspicion, either the informant or the information given

must exhibit ‘sufficient indicia of reliability.’” Id. (quoting Alabama v. White, 496 U.S. 325,

326-27 (1990)). As the quoted excerpt from Giles makes clear, information obtained from an

informant must be reliable to be sufficient to establish a reasonable, articulable suspicion of criminal

activity. See id. The Court in Giles did not hold that information obtained from an informant must

be reliable to be even admissible at a suppression hearing. Therefore, Long’s reliance on Giles is

misplaced. Any doubt as to the reliability of the statements C.E. made to Investigator Drury raises

an issue of the weight to be given those statements by the finder of fact – not an issue of

admissibility. See, e.g., Sandoval v. Commonwealth, 20 Va. App. 133, 138 (1995) (“The credibility

of the witnesses and the weight accorded the evidence are matters solely for the fact finder who has

the opportunity to see and hear that evidence as it is presented.”).

        In addition, the record before us leaves no doubt that the information Investigator Drury

obtained from C.E. was, in fact, reliable. Investigator Drury began working with C.E.

approximately “a month or so” before the phone call on February 8 – which distinguishes C.E. from

an unknown, anonymous tipster. Furthermore, Drury independently corroborated the information

he obtained from C.E. through his own observations and through his experience working on the task

force’s investigations. For example, he was aware at the time of the phone call that C.E. regularly

tracked the Honda Civic’s location by using the GPS tracking device she had installed in the

                                                  -7-
vehicle. He knew that she purchased and installed this device based on her suspicion that Jarrell

was using the vehicle to facilitate illegal drug transactions. He had previously verified the vehicle

location information provided by C.E. by reviewing toll records and toll video footage. He

confirmed the license plate number that C.E. provided by verifying it through the Virginia DMV.

Furthermore, after C.E.’s phone call on the night of February 8, 2018, he found the Honda Civic in

the parking lot of the Travel Lodge on Bypass Road – the exact location where C.E. told him it

would be. In addition, after C.E. reported that her daughter was in jail, that her car was missing, and

that she suspected Jarrell was driving the vehicle, Investigator Drury recognized Jarrell sitting in the

passenger’s seat of the Durango parked next to the Honda Civic, with its driver’s seat empty. Based

on Investigator Drury’s independent corroboration of the information he obtained from C.E. prior to

and during the phone call on February 8, it is clear that the information provided by C.E. was, in

fact, reliable.

        For these reasons, we find no error in the trial court’s decision to allow Investigator Drury to

testify as to the information he obtained from C.E. during the phone call on February 8 and during

the month-long working relationship they had developed prior to the February 8 call.

                               B. Denial of Long’s Motion to Suppress

        Long next argues that the trial court “erred in overruling and denying Appellant’s Motion to

Suppress.” First, he argues that Investigator Drury acted upon a mere hunch of criminal activity and

that Drury’s request for a “stop out” was unsupported by a particularized and objective basis for

suspecting that the occupants of the Durango were engaged in any criminal activity. Second, he

argues that, even assuming Investigator Drury had a reasonable, articulable suspicion, his

knowledge could not be imputed to Deputy Simms under the “collective knowledge” doctrine.

        “When challenging the denial of a motion to suppress evidence on appeal, the defendant

bears the burden of establishing that reversible error occurred.” Edmond v. Commonwealth, 66

                                                  -8-
Va. App. 490, 498 (2016). While we are bound to review de novo the ultimate questions of

reasonable suspicion and probable cause, we “review findings of historical fact only for clear

error3 and . . . give due weight to inferences drawn from those facts by resident judges and local

law enforcement officers.” Ornelas v. United States, 517 U.S. 690, 699 (1996) (footnote added).

                     1. Investigator Drury’s Reasonable, Articulable Suspicion

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“If a police officer has reasonable, articulable suspicion that a person is engaging in, or is about

to engage in, criminal activity, the officer may detain the suspect to conduct a brief investigation

without violating the person’s Fourth Amendment protection against unreasonable searches and

seizures.” McGee v. Commonwealth, 25 Va. App. 193, 202 (1997) (en banc). A reasonable,

articulable suspicion is “‘a particularized and objective basis’ for suspecting the person stopped

of criminal activity.” Ornelas, 517 U.S. at 696 (quoting United States v. Cortez, 449 U.S. 411,

417-18 (1981)). However,

               “[t]here is no ‘litmus test’ for reasonable suspicion. Each instance
               of police conduct must be judged for reasonableness in light of the
               particular circumstances.” Castaneda v. Commonwealth, 7
               Va. App. 574, 580 (1992) (citing Terry v. Ohio, 392 U.S. 1, 21
               (1968)). “In order to determine what cause is sufficient to
               authorize police to stop a person, cognizance must be taken of the
               ‘totality of the circumstances – the whole picture.’” Leeth [v.
               Commonwealth], 223 Va. [335,] 340 [(1982)] (citing United States
               v. Cortez, 449 U.S. 411, 417 (1981)).

Harmon v. Commonwealth, 15 Va. App. 440, 445 (1992).

       In this case, the Commonwealth conceded that Deputy Simms effected a nonconsensual

stop when he turned on his emergency lights and approached the passenger’s side of the




      “In Virginia, questions of fact are binding on appeal unless ‘plainly wrong.’” McGee v.
       3

Commonwealth, 25 Va. App. 193, 198 n.1 (1997) (en banc) (citations omitted).
                                              -9-
Durango. Therefore, we must determine whether that stop was supported by a reasonable,

articulable suspicion that the occupants of the Durango were engaging in, or were about to

engage in, criminal activity.

       Investigator Drury began working with C.E. approximately “a month or so” before the

facts giving rise to this appeal. He knew that C.E. believed her daughter and Jarrell were

involved in drug trafficking, he knew that C.E. had placed a GPS tracker on her Honda Civic,

and he had previously verified the location of the Honda based on information obtained through

C.E. by reviewing toll records and toll video footage. On the night of February 8, 2018, Drury

learned from C.E. that her daughter – the only other lawful owner of the Honda – was in jail, but

that the GPS showed the vehicle moving around Williamsburg. C.E. was upset that her car was

being driven around and wanted her car back. C.E. reported that the vehicle had stopped in the

parking lot of the Travel Lodge on Bypass Road, which is precisely where Investigator Drury

found the vehicle. He recognized the occupant of the passenger’s seat of the Durango as Jarrell

based on DMV photos, LInX photos, and evidence obtained from the post-arrest debriefs that he

had previously conducted in cases involving drug transactions. He also observed the driver’s

seat of the Honda Civic – the vehicle that was reported missing – empty, which further focused

his suspicions on the occupants of the Durango parked next to it. Finally, as a veteran of the

drug task force, Investigator Drury recognized the Travel Lodge as a high-crime location, which

he testified that he had visited upwards of thirty times in his career in response to illegal drug

transactions.

       Based on this evidence, Investigator Drury justifiably requested that a uniformed, on-duty

officer conduct a brief stop for the purpose of investigating whether the individuals in the

parking lot were engaged in, or were about to engage in, any criminal activity. These specific

and articulable facts provided far more than a hunch of criminal activity, whether in the form of

                                                - 10 -
reasonable, articulable suspicion of unauthorized use of a motor vehicle or reasonable,

articulable suspicion of an illegal drug transaction. While it is possible that C.E.’s daughter

could have given Jarrell permission to drive the vehicle even while the daughter was in jail, and

while her incarceration does not conclusively indicate that any such permission was necessarily

revoked, “[r]easonable suspicion ‘need not rule out the possibility of innocent conduct.’” Raab

v. Commonwealth, 50 Va. App. 577, 581 (2007) (en banc) (quoting United States v. Arvizu, 534

U.S. 266, 277 (2002)). As the Supreme Court of Virginia has made clear, “the ‘mere possibility

of an innocent explanation’ does not necessarily exclude a reasonable suspicion that criminal

activity is afoot.” Hill v. Commonwealth, 297 Va. 804, 815 (2019) (quoting Shifflett v.

Commonwealth, 58 Va. App. 732, 736 (2011)). Investigator Drury’s request for a stop was

grounded in “a particularized and objective basis,” supported by specific and articulable facts,

for suspecting that criminal activity may have been afoot at the time of the stop. See Ornelas,

517 U.S. at 696. Considering all of these circumstances, each mounting upon the others, and

“[v]iewing the evidence in the light most favorable to the Commonwealth, as we must since it

was the prevailing party in the trial court,” Riner, 268 Va. at 330, we hold that the trial court

certainly did not err in concluding that Investigator Drury had a reasonable, articulable suspicion

of criminal activity.

                                2. “Collective Knowledge” Doctrine

       Having concluded that Investigator Drury possessed the requisite knowledge to conduct an

investigatory stop, the lone remaining question is whether the trial court erred in determining that

Investigator Drury’s knowledge could be imputed to Deputy Simms. Long contends that the trial

court erred in applying the collective knowledge doctrine in this case because Investigator Drury did

not sufficiently communicate his basis of knowledge either to dispatch or to Deputy Simms when he

requested a “stop out.” In addition, Long argues that the collective knowledge doctrine does not

                                                - 11 -
apply here because Investigator Drury intended for Deputy Simms to initiate a consensual encounter

but Simms in fact effected a nonconsensual investigatory stop. Specifically, Long argues on brief

that the collective knowledge doctrine “does not authorize an officer to do anything over and above

the action that is specified by the directing officer” and that “[t]he Commonwealth is asking this

Court to extend the scope of the Collective Knowledge Doctrine without presenting any authority to

justify such an extension.”

        First, Long’s argument that the stop of the Durango was unconstitutional because

Investigator Drury did not sufficiently communicate his basis of knowledge is without merit.4 In

Edmond v. Commonwealth, 66 Va. App. 490 (2016), this Court applied the collective knowledge

doctrine. Relying on the United States Supreme Court’s decisions in Whiteley v. Warden, 401 U.S.

560 (1971), and United States v. Hensley, 469 U.S. 221 (1985), this Court held that “an officer is

justified in acting upon an instruction from another officer if the instructing officer had sufficient

information to justify taking such action himself.” Edmond, 66 Va. App. at 503. We emphasized

that “[b]y imputing the investigating officer’s suspicions onto the responding officer, without

requiring the responding officer to independently weigh the reasonable suspicion analysis, the

collective knowledge doctrine preserves the propriety of the stop and avoids crippling

restrictions on our law enforcement.” Id. (alteration in original) (emphasis added) (quoting

United States v. Lyons, 687 F.3d 754, 766 (6th Cir. 2012)).

        As this Court made clear in Edmond, the application of the collective knowledge doctrine

depends on the sufficiency of the knowledge possessed by the instructing officer – not on the

sufficiency of the facts communicated between the officers. Therefore, we do not agree that



        4
         In this case, Drury communicated his instruction through the York County Sheriff’s
Office dispatcher, who then relayed the instruction to Deputy Simms. Because Long does not
argue that the dispatcher’s involvement in relaying the request should render the collective
knowledge doctrine inapplicable, we do not address this point.
                                               - 12 -
Investigator Drury’s limited communication of the facts upon which Drury relied in requesting a

“stop out” is relevant to the question of whether his knowledge could be imputed to Deputy Simms

under the collective knowledge doctrine. Accepting this argument by Long would require us to

disregard the basic principle of collective knowledge – i.e., that one officer is entitled to rely upon

the reasonable suspicions of his or her fellow officer in taking action pursuant to that other officer’s

instructions.

        We are likewise unpersuaded by the argument that Investigator Drury’s subjective intention

for a consensual encounter should render the collective knowledge doctrine inapplicable, as “settled

precedent governing Fourth Amendment cases has ‘repeatedly rejected a subjective approach.’”

Mason v. Commonwealth, 64 Va. App. 292, 301 (2015) (en banc) (quoting Fernandez v. California,

571 U.S. 292, 302 (2014)), aff’d, 291 Va. 362 (2016). Therefore, in a collective knowledge case

such as this one, the subjective intention of the instructing officer does not determine our analysis of

whether the responding officer acted appropriately under an objective standard of reasonableness.

When the instructing officer possesses sufficient knowledge to take a particular action without

violating the Fourth Amendment, and when that knowledge is imputed to the responding officer, the

responding officer can take action to the full extent of the constitutional latitude afforded to the

instructing officer – without being required to again weigh independently the sufficiency of the

instructing officer’s basis of knowledge. See Edmond, 66 Va. App. at 502-04; see also United

States v. Ferebee, 957 F.3d 406, 411 (4th Cir. 2020) (“[T]he collective-knowledge doctrine simply

directs us to substitute the knowledge of the instructing officer or officers for the knowledge of the

acting officer . . . .” (alteration in original) (quoting United States v. Massenburg, 654 F.3d 480, 493

(4th Cir. 2011))) (emphasis omitted). Here, Investigator Drury’s subjective intention for the

encounter to be consensual is of no actual consequence to our analysis of whether Deputy Simms’s

stop of the Durango was reasonable. Because Investigator Drury possessed sufficient knowledge to

                                                  - 13 -
conduct a brief detention for the purpose of investigating his reasonable, articulable suspicion of

potential criminal activity and because that knowledge was properly imputed to Deputy Simms

under the collective knowledge doctrine, Deputy Simms was fully justified in acting upon that

knowledge to effect a nonconsensual investigatory stop.5

       In light of all of these circumstances, we hold that the trial court correctly determined that

the collective knowledge doctrine could be applied in this case, and we find no error in the

conclusion that Investigator Drury’s reasonable, articulable suspicion could be imputed to

Deputy Simms.

                                           III. CONCLUSION

       In short, the trial court did not err in allowing Investigator Drury to testify about the

statements C.E. made to him prior to and during the phone call on the evening of February 8, 2018.

The statements were clearly reliable, as Investigator Drury independently corroborated the

information from C.E. through his own observations and through his experience as a member of the

regional drug task force. Even more significantly, any issue of reliability would go to the weight –

not the admissibility – of this evidence. Consequently, the trial court did not err in allowing

Investigator Drury to testify at the suppression hearing regarding the information he obtained from

C.E. and his reasons for asking an on-duty officer to “stop out with the suspicious occupied vehicle”

in the Travel Lodge parking lot.




       5
          Moreover, we note also that Investigator Drury’s instruction to “stop out with the
suspicious occupied vehicle” would not necessarily reveal to a reasonable officer that Investigator
Drury subjectively intended for this encounter to be consensual – as opposed to actually doing a
stop of the vehicle as Deputy Simms did here. As Investigator Drury explained at the suppression
hearing, “[I]n my mind – I don’t know that I rela[ye]d this to dispatch thoroughly, but in my
mind, I wanted them to make consensual contact with the suspicious occupied vehicle in the
parking lot.” Under an objective standard, given the words “stop out with the suspicious
occupied vehicle,” the very premise of Long’s argument that Deputy Simms went beyond
Investigator Drury’s instructions is questionable.
                                                - 14 -
        Furthermore, we find no error in the trial court’s decision to deny Long’s motion to suppress

because the physical evidence obtained by Deputy Simms was gathered following a lawful

investigatory stop. Considering the totality of the circumstances, Investigator Drury had a

reasonable, articulable suspicion that the occupants of the Durango may have been engaged in, or

were about to engage in, criminal activity at the time of the stop. His suspicion was based on far

more than a hunch of criminal activity. C.E. was very concerned that the vehicle she co-owned with

her daughter, who was then in jail, was being driven around Williamsburg and possibly involved in

drug transactions, and C.E. wanted her vehicle back. The reasonable, articulable suspicion that

Investigator Drury and the police had here was supported by a particularized and objective basis for

suspecting that unauthorized use of a motor vehicle or an illegal drug transaction – or both – may

have been afoot at the time of the stop.

        In addition, the trial court did not err in applying the collective knowledge doctrine to

impute Investigator Drury’s reasonable, articulable suspicion to Deputy Simms. Investigator Drury

possessed sufficient knowledge to conduct an investigatory stop, and he was not required to

communicate all the basis of his knowledge in order for his reasonable, articulable suspicion to be

imputed to Deputy Simms under the collective knowledge doctrine. Furthermore, the fact that

Investigator Drury subjectively intended for the responding officer to initiate a consensual encounter

when he asked for a “stop out” has no bearing on the application of the collective knowledge

doctrine to justify this particular stop, and the trial court properly disregarded Investigator Drury’s

subjective intentions in determining whether the stop was justified under an objective standard of

reasonableness. Because Investigator Drury possessed the requisite knowledge to conduct a brief

stop for the purpose of investigating potential criminal activity and because his knowledge was

imputed to Deputy Simms, the trial court correctly concluded that Deputy Simms committed no




                                                 - 15 -
Fourth Amendment violation by effecting a nonconsensual stop that was supported by his fellow

officer’s reasonable, articulable suspicion.

        For all of these reasons, we affirm the judgment of the circuit court.

                                                                                       Affirmed.




                                                 - 16 -